Citation Nr: 1235240	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-18 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to removal of discontinued status for vocational rehabilitation services under Title 38 United States Code, Chapter 31.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by a Vocational Rehabilitation and Education (VR&E) Counselor at the Department of Veterans Affairs (VA) Regional Office (RO) in   Milwaukee, Wisconsin to disallow the Veteran's request to remove her from the current "discontinued" status for vocational rehabilitation benefits and services.


FINDINGS OF FACT

1.  The Veteran received VR&E benefits and services from January 1990 to April 1994; she was place in "interrupted" status in April 1994 because she was not pursuing the services outlined in her rehabilitation plan, and she was subsequently placed in "discontinued" status in October 1994 because she did not respond.

2.  Compelling evidence shows vocational training to achieve a vocational goal is currently not reasonably feasible.


CONCLUSION OF LAW

The criteria for removal of discontinued status for vocational rehabilitation services are not met.  38 U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.198 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

To enter or reenter a rehabilitation program, the veteran must meet the following criteria: (1) the veteran must have a compensable service-connected disability; (2) the veteran must have an employment handicap, which must be a serious employment handicap if the termination date has been reached and/or if entitlement has been exhausted; and, (3) achievement of a vocational goal must be reasonably feasible.  38 C.F.R. §§ 21.40, 21.51, 21.52, 21.53.

A veteran's eligibility and entitlement to assistance must be redetermined in any case in which the veteran's program had been discontinued under the provisions of section 21.198.  38 C.F.R. § 21.58(c).

A veteran's case may be assigned to "interrupted" status when the veteran does not begin or continue the rehabilitation process.  38 C.F.R. § 21.197(c)(1).  Thereafter, a veteran's case will be assigned to "discontinued" status if a veteran does not initiate or continue the rehabilitation process and does not furnish an acceptable reason for his or her failure to do so following assignment to "interrupted" status.
38 C.F.R. § 21.198(b)(1).

Restoration of the veteran's case to the same status from which the veteran was discontinued, or a different one, requires that VA must first find: (1) the reason for the discontinuation has been removed; and, (2) that VA has determined his or her eligibility under Chapter 31.  38 C.F.R. § 21.198(c).
     
When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, id.; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Evidence and Analysis

Evidence

Review of the file shows the Veteran is service-connected for depressive disorder, rated as 50 percent disabling, and for sarcoidosis, rated as noncompensable.  Accordingly, she meets the basic entitlement criteria for vocational rehabilitation benefits and services under 38 C.F.R. § 21.40(a).

The Veteran received vocational rehabilitation benefits and services during the period January 1990 to April 1994.   Per her rehabilitation plan, executed in September 1989, she would pursue training leading to an employment goal of elementary school teacher, with projected completion date in August 1994.  However, in April 1994 she was placed in "interrupted" status because she was not enrolled in school and was not pursuing the services outlined in her rehabilitation plan.  Her case manager noted that prior to dropping out of school the Veteran had done poorly in or withdrawn from the majority of her classes due to problems associated with her depressive symptoms.

The Veteran did not respond after being placed in "interrupted" status.  She was accordingly moved to "discontinued" status in October 1994.   The discontinuation summary report noted the Veteran had attended a local technical college for several semesters and completed 37 credits, with a 2.68 grade point average (GPA), but had been having difficulties with depression revolving around her divorce and her children.  The Veteran had indicated a desire to return to training, but recent attempts to contact her had been unavailing.  The counselor concluded the Veteran was not motivated to return to training, and accordingly moved the Veteran to "discontinued" status. 

The file contains a certificate entitled Wisconsin Professional Credential for Child Care Administrators, dated in December 2005.  The certificate states the Veteran had successfully completed course work at the University of Wisconsin-Milwaukee (UWM) in the following disciplines: administration/supervision of early childhood programs; operations management; financial management and planning; early childhood programs and their external environment; best practices for children and families; and, administrative seminar.  The file also includes the Veteran's transcript from UWM, showing completion of 18 academic credits (plus 32 additional advanced standing credits) with undergraduate GPA of 3.557.  

Thereafter, the Veteran presented to the VA clinic in April 2006, distressed by the perception she was losing all her hair.  The Veteran stated she was not taking her antidepressant medication (Citalopram).  The clinician noted the Veteran had been in a severe major depressive episode since at least September 2005.
 
In May 2009 the Veteran reported to the VA psychiatric clinic that she was not taking her antidepressant (Wellbutrin) because it interfered with the medication she needed for a recently-diagnosed medical disorder, but stated she would resume the antidepressant when that disorder resolved.

The file contains a VA psychological evaluation performed in June 2009.  In relevant part, she reported being currently employed at a local daycare center, and that she had worked at that position since November 2008.  Her current work schedule involved a 30-hour work week, working 2 to 5 days per week, although she sometimes missed work due to illness.  The Veteran admitted she had not taken her psychiatric medications for more than a year, and she was ambivalent about resuming medication.  On examination the Veteran was delusional about her physical condition (she was preoccupied with the notion that her hair was falling out, which was not the case).  Her mood was depressed and her affect was variable.  Her thought processes were tangential and she exhibited mild-to-moderate deficits in her mental including memory and abstract thinking.  However, she demonstrated good reality, accuracy and orientation in estimating time and date.  The examiner diagnosed major depressive disorder (MDD), recurrent and moderate, and also diagnosed delusional disorder somatic type.  The examiner assigned a global assessment of functioning (GAF) of 62 for the combined psychiatric disability.  In terms of occupational and social impairment, the examiner stated the Veteran's psychiatric disability caused a mild-to-moderate impairment in social and occupational functioning.

The file contains a VA psychiatric outpatient note dated in August 2009 in which the Veteran reported having restarted her Wellbutrin medication a month earlier.  She verbalized fewer delusional concerns about her hair and denied manic symptoms.  Mental status examination (MSE) showed the Veteran to be alert and oriented times three, less anxious and less worried.  Speech and thoughts were logical and coherent, without signs of a thought disorder.  Judgment and insight remained limited regarding any diagnosis of psychiatric illness.  The working current diagnosis was severe major depression with possible psychotic features.

The Veteran's instant request for vocational rehabilitation was received in October 2009.  In it, she reported current barriers to employment consisting of "frozen" shoulders that inhibit lifting, reaching or carrying; shortness of breath; inability to recall information; and, depression with mood swings.  She stated that he rehabilitation goal was to obtain help finding a job, to complete education and enhance work skills, and to provide assistance obtaining medical and dental care.

The RO advised the Veteran by letter in December 2009 that her request had been received, but that since she had been previously discontinued it would be necessary for her to show that the reason for the previous discontinuance had been removed.   The Veteran was scheduled to meet with a VA VR&E counselor in January 2010.

The Veteran was interviewed by a VA VR&E counselor as scheduled in January 2010; the counselor's notes are associated with the file and are memorialized as a Report of Contact in which the counselor noted the Veteran's previous vocational history in detail.  The Veteran stated she was presently seeking removal of the discontinuance in order to complete her education, get her master's degree and open a child care center where she could work at her own pace.  During interview the Veteran presented the Wisconsin Professional Credential for Child Care Administrators and the UMW transcript cited above.  The counselor noted that the Veteran had taken classed at UMW from the summer of 2001 to the fall of 2005, taking usually 3 credits per semester (6 credits in the last semester); thus, she had earned 18 credits over 4 years.  

The file contains a VA psychiatric treatment note dated in March 2010 in which she reported she had been taking her Wellbutrin regularly but nonetheless remained depressed, with little motivation to do things.  MSE was identical to the previous treatment note in August 2009, and working diagnosis was unchanged (recurrent major depression with possible psychotic features).  The psychiatrist indicated the Veteran's medication would be increased in dosage.  

The VR&E decision on appeal, dated in March 2010, was issued by the counselor who had interviewed the Veteran in January.  The counselor noted the Veteran had a history of not consistently taking medication and had been characterized as being delusional regarding her medical treatment.  The counselor further noted that the VA psychiatric note dated in March 2010, cited above, showed the Veteran reported she remained depressed despite medication and had little motivation to do things.  The counselor concluded that the depressive symptoms that resulted in the Veteran's prior discontinuance had not been resolved; accordingly, discontinuance would not be removed at this time.     

In her notice of disagreement (NOD) of April 2010 the Veteran asserted she was taking medication to control depression and that she had completed some training at her own expense since being placed on the discontinued status.  

The Originating Agency readjudicated the case as reflected in the Statement of the Case (SOC) dated in May 2010, which stated current psychiatric medical notes did not document significant improvement in the Veteran's depressive symptoms, and that achievement of a vocational goal was not currently reasonably feasible.  As rationale, the SOC stated the Veteran had not presented new and material compelling evidence to assume that achievement of a vocational goal leading to obtaining and maintaining suitable, gainful employment was currently reasonably feasible.

The Veteran presented to the VA psychiatric clinic in June 2010 stating that she was feeling better on the increased dosage of Wellbutrin but was upset about her problem getting VA vocational training.  MSE was grossly as noted on previous dates; current judgment and insight were noted as limited-to-fair.  Diagnosis was unchanged (severe major depression with possible psychotic features).

The Veteran presented to the VA psychiatric clinic in January 2011, apparently preoccupied with what sounded like delusional concerns about getting further educational training through VA.  The Veteran admitted to past reluctance to take psychiatric medications consistently in the past, but stated she had been taking Wellbutrin consistently.  She agreed to take an additional medication (Amblify) for delusions.  MSE showed the Veteran to be alert and oriented times three but with mood stressed over unclear issues, some of which sounded delusional.  Judgment and insight continued to be limited.  The Veteran was not disorganized, but was preoccupied with what sounded like delusional concerns about her attempts to attend college.  Diagnosis was unchanged.

A VA psychiatric outpatient note dated in April 2011 states the Veteran reported being calmer and less anxious since starting Amblify; she was also less overtly delusional.  MSE showed the Veteran to be alert and oriented times three with calmer mood.  Judgment and insight remained limited, but she was not disorganized.  Diagnosis was unchanged.

The Veteran presented to the VA psychiatric clinic in July 2011 expressing anxiety about her ability to keep up with summer school.  She described difficulty following instructions on tests and assignments; the psychiatrist expressed concern these problems were due in part to some thought disorganization.  The Veteran admitted she had been missing many of her Wellbutrin doses and was not taking her Amblify.  MSE showed the Veteran to be alert and oriented times three, with anxious mood regarding her difficulty in class.  She showed less overtly delusional content, and especially was not fixated on having nonexistent hair loss.  Judgment and insight remained limited, and the diagnosis remained unchanged.

In February 2012 the Originating Agency readjudicated the case in consideration of the evidence received since the SOC, as reflected in a Supplemental Statement of the Case (SSOC).  The SSOC affirmed the previous finding that the Veteran had not presented new and material compelling evidence to assume that achievement of a vocational goal leading to obtaining and maintaining suitable, gainful employment was currently reasonably feasible.

Analysis

The Board notes at the outset that the SOC and SSOC have misapplied the "compelling evidence" requirement regarding reasonable feasibility of vocational training.  The regulation states a finding that achievement of a vocational goal without a period of extended evaluation requires compelling evidence that establishes infeasibility beyond a reasonable doubt; see 38 C.F.R. § 21.53(e)(2).  Thus, the "compelling evidence" burden is not on the claimant to show feasibility, but rather on VA to show infeasibility.

However, in this case, compelling evidence in the form of VA psychiatric treatment records establishes beyond a reasonable doubt that vocational training for gainful/higher employment is currently not feasible.  Although the Veteran has argued she is taking her antidepressant medication, the most recent clinical evidence shows that in fact she is not doing so, and as a result she is unable by her own admission to keep up with her classwork. 

The Board has taken into consideration that the Veteran successfully attended training since discontinuation in October 1994, as demonstrated by her UWM transcript and her childcare training credentials.  However, this is a remote history dating to 2005; relevant to the instant claim are the recent clinical treatment records showing the Veteran is currently unwilling or unable to take the antidepressant medication that would enable her to successfully complete further vocational training.

The Board has also taken into consideration that the Veteran reportedly works approximately 30 hours per week.  The fact that she is currently employed does not, in and of itself, show that she is capable of vocational training with a reasonably feasible goal of employment at a higher level.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the documentary medical and non-medical evidence cited above the Board has carefully considered the lay evidence of record including the Veteran's correspondence to VA and her statements to the VR&E counselor and to her various medical and psychiatric treatment providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to report that she is now compliant in taking her antidepressant medication and to generally assert her symptoms have improved since she was placed in discontinued status in October 1994.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's contention of being compliant with medication is flatly contradicted by the clinical treatment record and thus not credible.  In regard to her assertion of improved symptoms, it may be true that her symptoms have improved since October 1994 (the Board for example that the Veteran's GPA in 2005 was better than her GPA in 1994), but clinical evidence does not show significant improvement to the degree that she is currently capable of success in vocational training. 

In sum, the Board has found that compelling evidence shows vocational training to achieve a vocational goal is currently not reasonably feasible.  Accordingly, the criteria for removal of discontinued status for vocational rehabilitation services under Title 38 United States Code, Chapter 31 are not met, and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Removal of discontinued status for vocational rehabilitation services under Title 38 United States Code, Chapter 31 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


